Citation Nr: 1508868	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for type 2 diabetes mellitus, to include as due to exposure to herbicide.  

2. Entitlement to service connection for a bilateral ankle disability.  

3. Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to October 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April and October 2009 rating decisions of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  The October 2009 rating decision granted service connection for bilateral hearing loss, rated 0 percent, effective May 21, 2009.  In December 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing, he was granted a 30-day abeyance period for the submission of additional evidence.  That time period lapsed; no additional evidence was received.  

The Veteran had also initiated appeals of denials of service connection for a right knee disability.  An October 2012 rating decision granted service connection for osteoarthritis of the right knee, rated 0 percent, effective May 21, 2009.  The Veteran's representative raised the issue of an increased initial rating for the right knee osteoarthritis in a December 2012 statement.  However, the Veteran clarified at the December 2014 hearing that he did not disagree with the initial rating assigned with the award of service connection for right knee osteoarthritis.  Consequently, that matter is not before the Board.  

During the December 2014 hearing, the Board granted the Veteran's motion for advancement on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issues of service connection for type 2 diabetes mellitus, to include as due to exposure the herbicide, on the merits; service connection for a bilateral ankle disability; and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. An unappealed April 2004 rating decision denied the Veteran's claim of service connection for type 2 diabetes mellitus, to include as due to exposure to herbicide, based essentially on findings that such disability was not manifested in, or shown to be related to, his service, and that he was not entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116.  

2. Evidence received since the April 2004 rating decision includes evidence that suggests that the Veteran's diabetes mellitus may have manifested, or is related to, his service, and that he may be entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116; relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus, to include as due to exposure to herbicide; and raises a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for type 2 diabetes mellitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to fulfill duties to notify and assist.  As the instant decision grants the aspect of the claim being adjudicated at this time, there is no need to further discuss the VCAA at this time.

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A Veteran who, during active service, served in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 through May 7, 1975), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam Era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service and has contracted an enumerated disease (to include type 2 diabetes), such Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  When a claimed disorder is not included as a presumptive disorder under 38 C.F.R. § 3.309(e), direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Certain chronic diseases (including diabetes mellitus) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

An April 2004 rating decision denied the Veteran's claim of service connection for type 2 diabetes mellitus, to include as due to exposure to herbicide, based essentially on findings that such disability was not manifested in, or shown to be related to, his service, and that he was not entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116.  The Veteran did not appeal that decision, and additional pertinent evidence was not received within the one-year appeal period.  Consequently, the April 2004 rating decision became final.  38 U.S.C.A. § 7105.  

Evidence received since the April 2004 rating decision includes the Veteran's December 2014 hearing testimony, in which he asserted that he served in the inland waterways of Vietnam and began to experience symptoms of diabetes in service.  Such evidence is new because it was not of record in April 2004.  The newly submitted evidence suggests that the Veteran's diabetes mellitus may have manifested, or is related to, his service, and that he may be entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116.  Furthermore, such evidence relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus, to include as due to exposure to herbicide, and raises a reasonable possibility of substantiating such claim, particularly in light of the low threshold requirement set out in Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the evidence received since the April 2004 rating decision is new and material, and the claim of service connection for type 2 diabetes mellitus may be reopened.  


ORDER

The appeal to reopen a claim of service connection for type 2 diabetes mellitus, to include as due to exposure to herbicide, is granted; the appeal is granted to this extent only.


REMAND

The Veteran asserts that he began to experience symptoms of diabetes during his service.  He alleges that he was exposed to herbicides during his service aboard the USS Jenkins from 1961 to 1962 when it traveled inland on several occasions to check the depths of the waters in Vietnam, and while he was aboard the USS Massey when it was assigned duties up into the rivers of Vietnam.  Further, the Veteran has not asserted that he set foot on the land of the Republic of Vietnam.  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent (e.g., Agent Orange), unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit has held that 38 C.F.R. §§ 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a service member had actually set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert. denied, 129 S.Ct. 1002, 173 L.Ed. 2d 315 (2009).

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam and that a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  VAOPGCPREC 27-97 (July 23, 1997).  VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam (blue water versus brown water)) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See 66 Fed. Reg. 23166 (May 8, 2001) (comments announcement of the final rule adding diabetes to the list of Agent Orange presumptive diseases). 

Currently of record are the Veteran's service personnel records which indicate that the Veteran served aboard the USS Jenkins from November 1960 to June 1962, and aboard the USS Massey from July 1963 to October 1966.  March and April 2011 responses from the National Archives and Records Administration indicate that deck logs from the USS Jenkins are unavailable.  A chronology of events indicated that from January 9, 1962, to March 9, 1962, the USS Jenkins sailed within Japan and to Pearl Harbor, Hawaii; from March to May 1962, the USS Jenkins sailed between Pearl Harbor and Johnston Island, and was not in the vicinity of Vietnam.  A July 2010 response from JSRRC indicates that the 1966 command history of the USS Massey showed that its principal duties were acting as rescue destroyer and providing an anti-submarine warfare screen for the USS Kitty Hawk.  The ship traveled back and forth between the Philippines and Vietnam, and provided naval gunfire support in South Vietnam in April 1966.  The USS Massey was later ordered to plane guard duty and anti-submarine screening for aircraft carriers offshore at Yankee Station.  

There was no confirmation that the USS Massey entered brown water or other information which would provide a basis for presumptive exposure for service members aboard the ship at the time of the Veteran's service.  Review of other available resources, to include the American Dictionary of Naval Fighting Ships and VA's maintained list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents likewise do not provide such evidence.  

A close review of the record found that there has been incomplete development to determine whether, during the Veteran's service aboard the USS Massey from July 1963 until 1966, the ship operated on the inland waterways of Vietnam.  As this development may provide a basis for conferring presumptive exposure, the Board finds that a remand is necessary to allow for this additional development.  Upon remand, the AOJ should obtain this development, to include submitting a request to Joint Services Records Research Center (JSRRC).

If such development does not lead to the granting of the presumption, the Board finds that a VA examination is necessary to assist in develop other theories of entitlement.  Specifically, the Veteran has reported early manifestations of diabetes in service.  An examination is necessary in order to enable an examiner the opportunity to consider the evidence as to this theory.

Regarding the bilateral ankle claim, at the December 2014 hearing, the Veteran testified that he has had recurrent pain and swelling in his ankles since service.  The Board notes that he is competent to report his observable symptoms, including pain and swelling.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, November 1977 STRs show that he complained of weak ankles and reported that his shoes did not give him adequate support when he had to climb ladders frequently.  As the Veteran has not been provided a VA examination for his bilateral ankle disorder (and in light of the low threshold standard as to when a VA nexus examination is necessary, endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)), a VA examination to secure a medical nexus opinion regarding the nature and etiology of the bilateral ankle disorder is necessary.  
 
Regarding the rating for bilateral hearing loss, the Veteran testified at the December 2014 hearing that his hearing loss had increased in severity since his most recent VA examination in May 2012.  In light of the allegation of worsening, remand for a contemporaneous examination is necessary.  

Finally, the record reflects that the Veteran receives ongoing treatment from Bremerton Naval Hospital.  Updated records may contain pertinent information, and should be sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should seek updated records from the Bremerton Navy Hospital.  If these records are unavailable, the AOJ should follow the guidelines regarding such unavailable Federal records contained in 38 C.F.R. § 3.159.  

2. The AOJ should follow the directives in M21-1MR at IV.ii.1.H.28.J for review for the period from July 1963 to 1966, when the Veteran was stationed aboard the USS Massey.  Although the identified aggregate period is more than 60 days, this information must still be obtained, to include seeking other avenues to obtain the information, or separately requesting the information in allotted 60-day periods of service.  All efforts to obtain such records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that such records do not exist or that further efforts to obtain such verification would be futile.

3. Then if, and only if, the development in directive (2) does not provide a basis for conferring presumptive exposure to herbicide, the AOJ must arrange for an endocrinology examination of the Veteran to determine the nature and likely etiology of his type 2 diabetes mellitus.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide an opinion that responds to the following:  

Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's diabetes mellitus is related to his service?    

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4.  After completing directive (1), the AOJ must arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his bilateral ankle disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide an opinion that responds to the following:  

Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran has ankle disabilities that are related to his service?    

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

5. After completing directive (1), the AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss.  In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and comment on the expected impact that the degree of hearing loss found would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints of functional impairment are consistent with his level of hearing loss shown).  

6. The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


